MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                               FILED
regarded as precedent or cited before any                                 Oct 10 2018, 9:04 am

court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
David Drummond                                           Curtis T. Hill, Jr.
New Castle Correctional Facility                         Attorney General
New Castle, Indiana
                                                         Abigail R. Recker
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

David Drummond,                                          October 10, 2018
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         17A-PC-3041
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Sheila Carlisle,
Appellee-Respondent                                      Judge
                                                         The Honorable Stanley E. Kroh,
                                                         Magistrate
                                                         Trial Court Cause Nos.
                                                         49G03-1606-PC-21055
                                                         49G03-0108-CF-161376



Crone, Judge.



Court of Appeals of Indiana | Memorandum Decision 17A-PC-3041 | October 10, 2018                   Page 1 of 6
                                             Case Summary
[1]   David Drummond appeals the post-conviction court’s order granting the State’s

      motion for summary disposition and denying his successive petition for post-

      conviction relief. He argues that the post-conviction court erred in concluding

      that he is not entitled to educational credit time. Concluding that Drummond

      has already been awarded the maximum amount of educational credit time

      permitted by statute and that he is not entitled to any more educational credit

      time, we affirm.


                                 Facts and Procedural History
[2]   In 2002, Drummond was convicted of class A felony child molesting and

      sentenced to fifty years. In 2004, Drummond completed the Life Skills Stress

      Management program and the Life Skills Anger Management program. On

      June 1, 2016, Drummond filed a successive petition for post-conviction relief,

      alleging that he was entitled to educational credit time for his completion of the

      stress and anger management programs, which had not been awarded.


[3]   On June 9, 2016, the post-conviction court summarily denied Drummond’s

      petition. Drummond appealed, and on July 28, 2017, another panel of this

      Court concluded that summary disposition was improper because a genuine

      issue of material fact existed, reversed the grant of summary disposition, and

      remanded for further proceedings. Drummond v. State, No. 49A02-1606-PC-

      1278, 2017 WL 3203319, at * 3 (Ind. Ct. App. July 28, 2017). In so doing, we

      noted,


      Court of Appeals of Indiana | Memorandum Decision 17A-PC-3041 | October 10, 2018   Page 2 of 6
              The State points out that in 2007 Drummond received a letter
              indicating the programs were not eligible for credit time, but that
              Adult Offender Classification policy 01-04-101 indicates he was
              entitled to credit time.


              The State acknowledges that Drummond raised a genuine issue
              of material fact, making a summary denial inappropriate, and
              states that further proceedings are required in order to determine
              whether Drummond is entitled to relief. It states that this case
              should be remanded for further proceedings in which the State
              can respond to Drummond’s petition and move for summary
              disposition if appropriate.


      Id. at *2.


[4]   On September 18, 2017, the post-conviction court issued a scheduling order,

      directing the parties to file any affidavits and/or pleadings on Drummond’s

      successive petition for post-conviction relief no later than November 30, 2017.

      On November 29, 2017, the State filed a motion for summary disposition of

      Drummond’s petition on the ground that Drummond had already received the

      maximum amount of statutorily allowable educational credits. The State

      attached the affidavit of Jennifer Farmer, director of the Sentence Computation

      and Release Unit at the Indiana Department of Correction (“IDOC”), in which

      she attested that “Drummond has received a total of 1460 days of educational

      credit, the maximum allowed for him under Indiana law and IDOC policy[,]”

      and therefore he “is not allowed to earn any additional educational credit.”

      Appellant’s App. Vol. 2 at 122-23. In her affidavit, Farmer reported that

      Drummond had received the following educational credits: 365 days for


      Court of Appeals of Indiana | Memorandum Decision 17A-PC-3041 | October 10, 2018   Page 3 of 6
      completing an associate’s degree in general arts on April 20, 2009; 730 days for

      completing a bachelor’s degree in BD management on May 7, 2012; and 365

      days on July 23, 2012, for completing a bachelor’s degree in general study. Id.

      at 123.


[5]   On November 30, 2017, the post-conviction court issued an order granting the

      State’s motion and denying Drummond’s successive petition for post-

      conviction relief because “Drummond has received the maximum educational

      credit stipulated by statute and is not entitled to relief.” Id. at 125. On

      December 1, 2017, Drummond filed a motion for summary disposition, which

      the post-conviction court denied. This appeal ensued.


                                     Discussion and Decision
[6]   Drummond argues that the court erred in granting the State’s motion for

      summary disposition. At the outset, we note that Drummond is proceeding pro

      se. Pro se litigants without legal training are held to the same standard as

      trained counsel. Pannell v. State, 36 N.E.3d 477, 485 (Ind. Ct. App. 2015). We

      review an appeal of a grant of a motion for summary disposition in post-

      conviction proceedings in the same way as a motion for summary judgment.

      Norris v. State, 896 N.E.2d 1149, 1151 (Ind. 2008). “Thus, summary

      disposition, like summary judgment, is a matter for appellate de novo

      determination when the determinative issue is a matter of law, not fact.” Id.

      Post-Conviction Rule 1(4)(g) provides:




      Court of Appeals of Indiana | Memorandum Decision 17A-PC-3041 | October 10, 2018   Page 4 of 6
              The court may grant a motion by either party for summary
              disposition of the petition when it appears from the pleadings,
              depositions, answers to interrogatories, admissions, stipulations
              of fact, and any affidavits submitted, that there is no genuine
              issue of material fact and the moving party is entitled to
              judgment as a matter of law.


[7]   Although Drummond argues that he earned one year of educational credit time

      for his completion of the stress and anger management programs, he does not

      argue that there is a genuine issue of material fact.1 Drummond does not

      dispute that he has received 1460 days of educational credit time as set forth in

      Farmer’s affidavit or that he has received the maximum amount of educational

      credit time permitted by the applicable version of Indiana Code Section 35-50-6-

      3.3, which provided that “the maximum amount of credit time a person may

      earn under this section” is the lesser of four years or one-third of the person’s

      total applicable credit time. Thus, Drummond has already received four years

      of educational credit and is not entitled to any more educational credit.


[8]   Nevertheless, Drummond asserts that he was entitled to the educational credit

      time for the stress and anger management programs at the time he earned them




      1
         Drummond also argues that the post-conviction court erred in ruling on the State’s motion for summary
      disposition before it had received his motion. He notes that he sent his motion from prison by United States
      mail on November 27, 2017, but the chronological case summary indicates that the motion was filed on
      December 1, 2017. He argues that because he had to send his motion by United States mail, the post-
      conviction court was required to add three days to the November 30, 2017 deadline provided in the
      scheduling order to allow him to file his motion for summary disposition pursuant to Indiana Code Section
      13-15-6-7. However, Section 13-15-6-7 is inapplicable because it applies to environmental permits, and
      Drummond directs us to no other authority to support his argument. Therefore, it is waived. See Lyles v.
      State, 834 N.E.2d 1035, 1050 (Ind. Ct. App. 2005) (failure to present cogent argument or provide adequate
      citation to authority waives that issue for appellate review), trans. denied.

      Court of Appeals of Indiana | Memorandum Decision 17A-PC-3041 | October 10, 2018                  Page 5 of 6
      and that the excessive delay denied him his “constitutional right to receive the

      Credit Time.” Appellant’s Br. at 21. However, the cases he cites do not apply

      to educational credit time, and, other than his bald assertion, he does not make

      an argument that educational credit time should be considered a constitutional

      right. He also argues that although he has already received the statutory

      maximum of educational credit time, IDOC should be penalized for the

      excessive delay by awarding him educational credit time beyond the maximum.

      Id. at 22. Drummond does not direct us to any statutory authority for such

      action, and we are unaware of any. Because there is no genuine issue that

      Drummond has received the maximum amount of educational credit time, the

      post-conviction court did not err in granting summary disposition and denying

      his successive petition for post-conviction relief. Accordingly, we affirm.


[9]   Affirmed.


      Najam, J., and Pyle, J., concur




      Court of Appeals of Indiana | Memorandum Decision 17A-PC-3041 | October 10, 2018   Page 6 of 6